Citation Nr: 0003745	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to June 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A personal hearing was 
held before the undersigned member of the Board at that RO in 
February 1999.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current left shoulder disability and injury or 
disease during the veteran's active service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a left shoulder disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has a left shoulder disability 
that resulted from his period of active service.  He points 
out that during service he received treatment when he fell on 
the back of his head and neck.  He claims that he also 
injured his left shoulder at that time.  The veteran also 
indicates that he received treatment immediately following 
service for this disability at private and VA facilities in 
1970 and 1971. 

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) rejected the argument that 38 C.F.R. §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para. 1.03(a) and Part IV, para. 2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - VA records 
show that in March 1998, the veteran underwent rotator cuff 
repair and open acromioplasty of the left shoulder.  This 
satisfies this requirement.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the veteran 
claims that he injured his left shoulder when he fell from a 
bunker landing on the back of his head.  The service medical 
records relate that in April 1971, the veteran reported that 
he fell on his neck.  He was given methyl salicylate to use 
as a liniment with heat.  He was also prescribed Parafon 
Forte.  However, he failed to report a left shoulder injury 
at that time. Nonetheless, for the purpose of a well-grounded 
claim, the veteran's statements concerning his injury in 
service is sufficient evidence of the second Caluza element.

Incidentally, the Board notes that the veteran did not report 
a history of a left shoulder injury at his June 1971 
separation examination, nor is there a medical diagnosis 
regarding a left shoulder disability reported.  In fact, 
there is no evidence of medical treatment for a left shoulder 
disability until 26 years subsequent to service discharge.  
Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) (appellant 
failed to provide evidence of continuity of symptomatology of 
low back condition).  

The veteran's problem with presenting a well-grounded claim 
in regard to his left shoulder disability arises with the 
third element.  The veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Caluza.  The 
medical evidence of record does not include any competent 
medical statements or opinions concerning a nexus for a left 
shoulder disability and disease or injury during military 
service.  The only evidence of record that suggests a causal 
relationship between the veteran's claimed residual 
disability and injury in service is the veteran's statements.  
However, the Board finds that his statements are not 
sufficient competent evidence to establish the etiology of 
his left shoulder disability.  Medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make a determination 
on the etiology of his cervical spine disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As noted the veteran asserts that he initially injured his 
left shoulder when he fell from a bunker during enemy fire.  
While the veteran engaged in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist in 
advancing the veteran's claim.  See Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc).  To the extent that the veteran has 
reported an injury while in combat, the Board accepts his 
statements.  However, there remains an absence of competent 
evidence of a nexus between any in-service injury and the 
veteran's current left shoulder disability.  

It is noted that among the more recent VA outpatient record 
that date between 1997 and 1998 is an undated VA outpatient 
report that shows a reported history of the veteran initially 
injuring his left shoulder in Vietnam.  However, this is 
based on the veteran's reported history.  The physicians are 
clearly merely recording information provided by the 
appellant and not providing a medical opinion as to a past 
history let alone relating a current diagnosis of a left 
shoulder disability to any incident of service.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.").  Therefore, this evidence cannot be 
considered as competent medical evidence of a nexus between 
current left shoulder disability and military service.  

Furthermore, the veteran reported in his February 1999 
personal hearing that several VA physicians indicated that 
his left shoulder disability was etiologically related to 
military service.  Although the veteran indicates that 
medical personnel reported to him that his left shoulder 
disability resulted from the inservice accident, the Court in 
a similar factual scenario indicated that "hearsay medical 
evidence, transmitted by layperson, cannot be sufficient to 
render a claim well grounded."  See Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In fact, a review of the VA 
records do not show such an opinion by any physician from the 
VA facility named by the veteran.  Otherwise, the medical 
records are silent as to the etiology of his left shoulder 
injury.  

In summary, the veteran has failed to present medical 
evidence providing a nexus between his current disability and 
disease or injury during his military service.  Accordingly, 
the Board concludes that he has not met his burden of 
presenting a well-grounded claim for service connection for a 
left shoulder disability.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case and a supplemental statement of the case that informed 
the veteran of the reasons his claim had been denied.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.  

As noted above, the more recent VA records did not contain an 
opinion linking the current left shoulder disability to 
service.  Furthermore, the veteran has claimed treatment 
immediately subsequent to service by private and VA 
physicians.  However, as explained to the veteran in an April 
1998 letter from the RO, two private physicians identified by 
the veteran reported that the veteran was not their patient.  
Further, the RO was unable to locate another private 
physician from the information provided by the veteran.  
Still further, in 1988, the RO sought to obtain VA records of 
any pertinent treatment between 1971 and 1980 from the VA 
medical center in Salisbury, North Carolina.  However, there 
were not any records available showing treatment for the 
veteran.   


ORDER

Service connection for a left shoulder injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

